El Juez Pbesidente Señob Del Tobo,
emitió la opinión del tribunal.
Se trata de una sentencia dictada sobre las alegaciones en contra de la parte demandante, que recurrió de ella para ante este tribunal alegando que la corte sentenciadora erró al decidir que la demanda no aducía hechos suficientes cons-titutivos de causa de acción, mal interpretando la jurispru-dencia de este tribunal aplicable a la cuestión envuelta en el litigio.
La demanda establece dos causas de acción.
Para sostener la primera se alega, en resumen, que el 5 de noviembre de 1931 la Corte de Distrito de Arecibo dictó sentencia en un pleito seguido por el demandado Pinto contra la demandante, imponiéndole las costas; que en noviem-bre 9,1931, la demandada en, aquel pleito, demandante en éste, obtuvo una orden de aseguramiento de la sentencia que cum-plimentó el márshal embargando los únicos bienes que Pinto tenía adquiridos por compra a Lee TI. Vending en 1925 y 1928, consistentes en dos solares que se describen debida-mente, anotándose el embargo en. el registro de la propiedad, que en marzo 9, 1934, la Corte de Distrito de Arecibo aprobó en el repetido pleito el memorándum de costas ascendente a $1,122.50; que el márshal vendió en pública subasta la pro-piedad embargada, adjudicándosela a la demandante, cons-tando la adjudicación en escritura pública otorgada en mayo 25, 1934; que Pinto realizó en 1931 y 1932 varios actos que se especifican actuando como dueño de la propiedad embar-gada y adjudicada a la demandante; que los demandados Pinto y Valderrama conspirando para defraudar a la deman-*581daute sorprendieron la buena fe del otro demandado Vending- y lograron qne éste otorgara nna escritura pública en, julio 1, 1931, que se inscribió en el registro de la propiedad, por virtud de la cual Vending aparece vendiendo a Valde-rrama como un solo solar los dos que ya babía vendido desde 1925 y 1928 a Pinto; y que la demandante ba sido perjudi-cada por esa enajenación fraudulenta, está impedida de en-trar en la posesión material de sus bienes y no tiene otro remedio para obtener la reparación, de los perjuicios sufri-dos que pedir como pide la rescisión de la misma.
Para sostener l’a segunda causa de acción se reproducen los becbos alegados en la primera y se alega además que los actos realizados por los demandados impidiendo a la deman-dante el disfrute de sus bienes, le ban ocasionado perjuicios por valor de mil dólares.
Los demandados excepeionaron la demanda y su excep-ción fué declarada con lugar, dictándose sentencia por tra-tarse de una demanda que ya babía sido enmendada y que no podía serlo nuevamente a juicio de la corte. Y fué contra esa sentencia pronunciada en noviembre 6 de 1934, que se interpuso el presente recurso de apelación.
En la resolución fundada que sirve de base a la senten-cia, expone cuidadosamente el juez sentenciador los becbos de la demanda, los ordena, y dice:
“Vistas estas seis alegaciones fundamentales, según han sido ex-puestas, podría concluirse, prima facie, que las mismas dan vida y esencialidad jurídica a una causa de acción rescisoria de contrato en fraude de acreedores, puesto que dentro de estas seis alegaciones están contenidos los cuatro requisitos esenciales determinados por nuestro Tribunal Supremo en el caso de Sucn. Almazán v. López et al., supra, (20 D.P.R. 537) para que una demanda de esta naturaleza aduzca hechos. ’ ’
Pero agrega poco después:
“ ... de las mismas alegaciones surge que el contrato de enajenación calificado de fraudulento fué otorgado el día primero de julio de 1931, mediante escritura pública; mientras que la sentencia que convirtió a los actores en acreedores de Arturo Pinto fué die-*582tada el día 5 de noviembre de 1931. Es decir, que la enajenación fué verificada cuatro meses antes de rendirse el fallo que convirtió a Pinto en deudor de la sucesión demandante. Y si ello es así, es claro, como la luz meridiana, que la demanda no aduce hechos sufi-cientes para determinar la causa de acción que pretende ejercitarse, porque entonces no existe el primer requisito exigido por la ley y la jurisprudencia, cual es: que el demandado sea realmente deudor del demandante al tiempo de verificarse la enajenación fraudulenta.
“En el caso de Congress Cigar Co. v. Cabrera, 45 D.P.R. 183, nuestro Tribunal Supremo se expresó así: ‘ Cualquier vicio que pue-dan tener actos o contratos cuya declaración de nulidad se interesa en nada pueden afectar a una persona que, además de no haber intervenido en ellos no tenía acreencia alguna contra uno de los contratantes a la fecha en que aquéllos tuvieron lugar, por lo que tal persona carece de causa de acción para anularlos mediante acción por el fundamento de que se otorgaron con el propósito de defrau-darla.’ Congress Cigar Co. v. Cabrera, supra.
“Respecto a la segunda causa de acción, en resarcimiento de daños y perjuicios, el juzgador se cree relevado de razonar su deci-sión desestimándola, a virtud de que, dependiendo . . . de la for-taleza y eficacia de la primera y habiendo decidido ya que ésta es frívola y no aduce hechos suficientes para constituirla, . . . huelga que entremos en el estudio y análisis de la misma.”
Bastará decir que a nuestro juicio la jurisprudencia fué correctamente aplicada a los liechos del caso, debiendo en tal virtud declararse sin lugar el recurso y confirmarse la sen-tencia apelada.
El Juez Asociado Señor Córdova Dávila no intervino.